MORTGAGE
ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND

(Illinois)

FIXTURE FILING

MADE BY

NNN HEALTHCARE/OFFICE REIT E FLORIDA LTC, LLC,

a Delaware limited liability company

as Mortgagor

to

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

as Mortgagee

Dated as of: September 28, 2007

PREPARED BY AND UPON RECORDATION RETURN TO:

Daniel P. Pepple
Pepple Johnson Cantu & Schmidt, PLLC
1218 Third Avenue, 19th Floor
Seattle, WA 98101

NOTE TO CLERK OF CIRCUIT COURT: This Mortgage is one of three identical
counterpart Mortgages encumbering real and personal property located in the
State of Florida that secures the Note defined in and secured by this Mortgage.
The other two identical counterpart Mortgages are: (i) that certain Mortgage,
Assignment of Rents, Security Agreement and Fixture Filing of even date herewith
from Mortgagor, as defined herein, in favor of Mortgagee, as defined herein (the
“Broward Mortgage”) that is to be recorded in the Public Records of Broward
County, Florida contemporaneously with the recordation of this Mortgage in the
Public Records of Duval County, Florida and (ii) that certain Mortgage,
Assignment of Rents, Security Agreement and Fixture Filing of even date herewith
from Mortgagor, as defined herein, in favor of Mortgagee, as defined herein (the
“Orange Mortgage”) that is to be recorded in the Public Records of Orange
County, Florida contemporaneously with the recordation of this Mortgage in the
Public Records of Duval County, Florida. Documentary stamp tax in the amount of
$     and intangibles tax in the amount of $     have been paid on the recording
of the Broward Mortgage in lieu of such tax being paid on the recording of this
Mortgage.

1

MORTGAGE, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND

(Illinois)

FIXTURE FILING

THIS MORTGAGE, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING (this
“Mortgage”) is made as of September 28, 2007, by NNN HEALTHCARE/OFFICE REIT E
FLORIDA LTC, LLC, a Delaware limited liability company (“Mortgagor”) whose
address is c/o Triple Net Properties, LLC, 1551 N. Tustin, Suite 300, Santa Ana,
CA 92705

Attention: Theresa Hutton, in favor of KEYBANK NATIONAL ASSOCIATION, its
successors and assigns, for itself and as Administrative Agent for the Lenders
now or hereafter party to the Loan Agreement referred to below (“Mortgagee”)
whose address is Key Healthcare Finance, Mail Code: WA 31-13-2313, 1301 Fifth
Avenue, 23rd Floor, Seattle, Washington 98111.

1. Grant and Secured Obligations.

1.1 Grant. For the purpose of securing payment and performance of the Secured
Obligations defined and described in Section 1.2 below, Mortgagor hereby
irrevocably and unconditionally grants, bargains, sells, conveys, mortgages and
warrants to Mortgagee, with power of sale and with right of entry and
possession, all estate, right, title and interest which Mortgagor now has or may
later acquire in and to the following property (all or any part of such
property, or any interest in all or any part of it, as the context may require,
the “Property”):

(a) The real property located in the Counties of Broward, Orange and Duval,
State of Florida, as described in Exhibits A-1, A-2 and A-3 attached hereto,
together with all existing and future easements and rights affording access to
it (the “Land”);

(b) All buildings, structures and improvements now located or later to be
constructed on the Land (the “Improvements”);

(c) All existing and future appurtenances, privileges, easements, franchises and
tenements of the Land, including all minerals, oil, gas, other hydrocarbons and
associated substances, sulphur, nitrogen, carbon dioxide, helium and other
commercially valuable substances which may be in, under or produced from any
part of the Land, all development rights and credits, air rights, water, water
rights (whether riparian, appropriative or otherwise, and whether or not
appurtenant) and water stock, and any Land lying in the streets, roads or
avenues, open or proposed, in front of or adjoining the Land and Improvements;

(d) All existing and future leases, subleases, subtenancies, licenses, occupancy
agreements and concessions (“leases”) relating to the use and enjoyment of all
or any part of the Land and Improvements, and any and all guaranties and other
agreements relating to or made in connection with any of such leases;

(e) All real property and improvements thereon and all appurtenances and other
property and interests of any kind or character, whether described in
Exhibit A-1, A-2 or A-3 or not, which may be reasonably necessary or desirable
to promote the present and any reasonable future beneficial use and enjoyment of
the Land and Improvements;

(f) All goods, materials, supplies, chattels, furniture, fixtures, equipment and
machinery now or later to be attached to, placed in or on, or used in connection
with the use, enjoyment, occupancy or operation of all or any part of the Land
and Improvements, whether stored on the Land or elsewhere, including all pumping
plants, engines, pipes, ditches and flumes, and also all gas, electric, cooking,
heating, cooling, air conditioning, lighting, refrigeration and plumbing
fixtures and equipment, all of which shall be considered to the fullest extent
of the law to be real property for purposes of this Mortgage and any
manufacturer’s warranties with respect thereto;

(g) All building materials, equipment, work in process or other personal
property of any kind, whether stored on the Land or elsewhere, which have been
or later will be acquired for the purpose of being delivered to, incorporated
into or installed in or about the Land or Improvements;

(h) All of Mortgagor’s interest in and to all operating accounts, the Loan
funds, whether disbursed or not, and any other bank accounts of Mortgagor;

(i) All rights to the payment of money, accounts, accounts receivable, reserves,
deferred payments, refunds, cost savings, payments and deposits, whether now or
later to be received from third parties (including all earnest money sales
deposits) or deposited by Mortgagor with third parties (including all utility
deposits), contract rights, development and use rights, governmental permits and
licenses, applications, architectural and engineering plans, specifications and
drawings, as-built drawings, chattel paper, instruments, documents, notes,
drafts and letters of credit (other than letters of credit in favor of
Mortgagee), which arise from or relate to construction on the Land or to any
business now or later to be conducted on it, or to the Land and Improvements
generally and any builder’s or manufacturer’s warranties with respect thereto;

(j) All insurance policies pertaining to the Land, Improvements or other
property described above and all proceeds, including all claims to and demands
for them, of the voluntary or involuntary conversion of any of the Land,
Improvements or the other property described above into cash or liquidated
claims, including proceeds of all present and future fire, hazard or casualty
insurance policies and all condemnation awards or payments now or later to be
made by any public body or decree by any court of competent jurisdiction for any
taking or in connection with any condemnation or eminent domain proceeding, and
all causes of action and their proceeds for any damage or injury to the Land,
Improvements or the other property described above or any part of them, or
breach of warranty in connection with the construction of the Improvements,
including causes of action arising in tort, contract, fraud or concealment of a
material fact;

(k) All of Mortgagor’s rights in and to all Interest Rate Agreements and
Interest Rate Protection Products;

(l) All books and records pertaining to any and all of the property described
above, including computer-readable memory and any computer hardware or software
necessary to access and process such memory (“Books and Records”);

(m) (i) All agreements heretofore or hereafter entered into relating to the
construction, ownership, operation, management, leasing or use of the Land or
Improvements, (ii) any and all present and future amendments, modifications,
supplements, and addenda to any of the items described in clause (i), (iii) any
and all guarantees, warranties and other undertakings (including payment and
performance bonds) heretofore or hereafter entered into or delivered with
respect to any of the items described in clauses (i) through (ii), (iv) all
trade names, trademarks, logos and other materials used to identify or
advertise, or otherwise relating to the Land or Improvements, and (v) all
building permits, governmental permits, licenses, variances, conditional or
special use permits, and other authorizations now or hereafter issued in
connection with the construction, development, ownership, operation, management,
leasing or use of the Land or Improvements, to the fullest extent that the same
or any interest therein may be legally assigned by Mortgagor; and

(n) All proceeds of, additions and accretions to, substitutions and replacements
for, and changes in any of the property described above.

Capitalized terms used above and elsewhere in this Mortgage without definition
have the meanings given them in the Loan Agreement referred to in Subsection
1.2(a)(iii) below.

1.2 Secured Obligations.

(a) Mortgagor makes the grant, conveyance, and mortgage set forth in Section 1.1
above, and grants the security interest set forth in Section 3 below for the
purpose of securing the following obligations (the “Secured Obligations”) in any
order of priority that Mortgagee may choose:

(i) Payment of all obligations at any time owing under a promissory note or
notes (together, the “Note”) issued by Borrower as maker and payable to Lenders
pursuant to the Loan Agreement in the aggregate stated principal amount of
THIRTY MILLION FIVE HUNDRED THOUSAND and NO/100 DOLLARS ($30,500,000.00); and

(ii) Payment and performance of all obligations of Mortgagor under this
Mortgage; and

(iii) Payment and performance of all obligations of Mortgagor under a Loan
Agreement bearing even date herewith between Mortgagor as “Borrower” and
Mortgagee as “Lender” (the “Loan Agreement”); and

(iv) Payment and performance of any obligations of Mortgagor under any Loan
Documents which are executed by Mortgagor; and

(v) Payment and performance of all obligations of Mortgagor arising from any
Interest Rate Agreements entered into by Mortgagor with Agent or any Affiliate
of Agent; and

(vi) Payment of all future advances made pursuant to Section 7.13 of this
Mortgage; and

(vii) Payment and performance of all modifications, amendments, extensions, and
renewals, however evidenced, of any of the Secured Obligations.

(b) All persons who may have or acquire an interest in all or any part of the
Property will be considered to have notice of, and will be bound by, the terms
of the Secured Obligations and each other agreement or instrument made or
entered into in connection with each of the Secured Obligations. Such terms
include any provisions in the Note or the Loan Agreement which permit borrowing,
repayment and reborrowing, or which provide that the interest rate on one or
more of the Secured Obligations may vary from time to time.

2. Assignment of Rents.

2.1 Assignment. Mortgagor hereby irrevocably, absolutely, presently and
unconditionally assigns to Mortgagee all rents, royalties, issues, profits,
revenue, income, accounts, proceeds and other benefits of the Property, whether
now due, past due or to become due, including all prepaid rents and security
deposits (some or all collectively, as the context may require, “Rents”). This
is an absolute assignment, not an assignment for security only.

2.2 Grant of License. Mortgagee hereby confers upon Mortgagor a license
(“License”) to collect and retain the Rents as they become due and payable, so
long as no Event of Default, as defined in Section 6.2 below, shall exist and be
continuing. If an Event of Default has occurred and is continuing, Mortgagee
shall have the right, which it may choose to exercise in its sole discretion, to
terminate this License without notice to or demand upon Mortgagor, and without
regard to the adequacy of Mortgagee’s security under this Mortgage.

2.3 Collection and Application of Rents. Subject to the License granted to
Mortgagor under Section 2.2 above, Mortgagee has the right, power and authority
to collect any and all Rents. Mortgagor hereby appoints Mortgagee its
attorney-in-fact to perform any and all of the following acts, if and at the
times when Mortgagee in its sole discretion may so choose after the occurrence
and during the continuation of an Event of Default:

(a) Demand, receive and enforce payment of any and all Rents; or

(b) Give receipts, releases and satisfactions for any and all Rents; or

(c) Sue either in the name of Mortgagor or in the name of Mortgagee for any and
all Rents.

Mortgagee and Mortgagor agree that the mere recordation of the assignment
granted herein entitles Mortgagee immediately to collect and receive rents upon
the occurrence of an Event of Default, as defined in Section 6.2, without first
taking any acts of enforcement under applicable law, such as, but not limited
to, providing notice to Mortgagor, filing foreclosure proceedings, or seeking
and/or obtaining the appointment of a receiver. Further, Mortgagee’s right to
the Rents does not depend on whether or not Mortgagee takes possession of the
Property as permitted under Subsection 6.3(c). In Mortgagee’s sole discretion,
Mortgagee may choose to collect Rents either with or without taking possession
of the Property. Mortgagee shall apply all Rents collected by it in the manner
provided under Section 6.6. If an Event of Default occurs while Mortgagee is in
possession of all or part of the Property and is collecting and applying Rents
as permitted under this Mortgage, Mortgagee and any receiver shall nevertheless
be entitled to exercise and invoke every right and remedy afforded any of them
under this Mortgage and at law or in equity.

2.4 Mortgagee Not Responsible. Under no circumstances shall Mortgagee have any
duty to produce Rents from the Property. Regardless of whether or not Mortgagee,
in person or by agent, takes actual possession of the Land and Improvements,
unless Mortgagee agrees in writing to the contrary, Mortgagee is not and shall
not be deemed to be:

(a) A “mortgagee in possession” for any purpose; or

(b) Responsible for performing any of the obligations of the lessor under any
lease; or

(c) Responsible for any waste committed by lessees or any other parties, any
dangerous or defective condition of the Property, or any negligence in the
management, upkeep, repair or control of the Property; or

(d) Liable in any manner for the Property or the use, occupancy, enjoyment or
operation of all or any part of it.

2.5 Leasing. Mortgagor shall not accept any deposit or prepayment of rents under
the leases for any rental period exceeding one (1) month without Mortgagee’s
prior written consent. Mortgagor shall not lease the Property or any part of it
except strictly in accordance with the Loan Agreement.

3. Grant of Security Interest.

3.1 Security Agreement. The parties intend for this Mortgage to create a lien on
the Property, and an absolute assignment of the Rents, all in favor of
Mortgagee. The parties acknowledge that some of the Property and some or all of
the Rents may be determined under applicable law to be personal property or
fixtures. To the extent that any Property or Rents may be or be determined to be
personal property, Mortgagor as debtor hereby grants Mortgagee as secured party
a security interest in all such Property and Rents, to secure payment and
performance of the Secured Obligations. This Mortgage constitutes a security
agreement under the Uniform Commercial Code of the State in which the Land is
located, covering all such Property and Rents. Without limiting the generality
of the foregoing or of any description of the Property in this Mortgage, as
security for the Secured Obligations, Mortgagor grants Mortgagee a security
interest (to the extent a security interest can be granted) in all right, title
and interest Mortgagor may now have or hereafter acquire with respect to (a) all
accounts, contract rights, general intangibles and rights to payment of every
kind or description now or at any time hereafter arising, directly or
indirectly, out of the operation of the Facilities, specifically including but
not limited to all accounts receivable and right to payment through federal,
state or local governmental programs, including without limitation Medicaid or
Medicare, all other third party payer programs and private pay receivables;
(b) any certificate of need or similar license or permit issued by any agency or
instrumentality of the State of Florida or other health facilities, planning
board or similar agency or body with respect to the Facilities; (c) any health
facility license issued by any agency or instrumentality of the State of Florida
or other agency or body certifying that the Facilities have been inspected and
found to comply with the applicable laws for operating such a health care
facility, (d) any Medicaid provider agreement entered into with a state agency
or other such entity administering the Medicaid program and a health care
facility under which the health care facility agrees to provide the services for
Medicaid patients in accordance with the terms of such agreement and applicable
Medicaid regulations, and (e) all proceeds and products of any of the foregoing,
and any right, title or interest of Mortgagor in and to the foregoing shall be
included in the definition of Property hereunder.

3.2 Financing Statements. Mortgagor hereby authorizes Mortgagee to file one or
more financing statements. In addition, Mortgagor shall execute such other
documents as Mortgagee may from time to time require to perfect or continue the
perfection of Mortgagee’s security interest in any Property or Rents. As
provided in Section 5.9 below, Mortgagor shall pay all fees and costs that
Mortgagee may incur in filing such documents in public offices and in obtaining
such record searches as Mortgagee may reasonably require. In case Mortgagor
fails to execute any other documents for the perfection or continuation of any
security interest, Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact to execute any such documents on its behalf. If any financing
statement or other document is filed in the records normally pertaining to
personal property, that filing shall never be construed as in any way derogating
from or impairing this Mortgage or the rights or obligations of the parties
under it.

4. Fixture Filing.

This Mortgage constitutes a financing statement filed as a fixture filing under
Article 9 of the Uniform Commercial Code in the State in which the Property is
located, as amended or recodified from time to time, covering any Property which
now is or later may become fixtures attached to the Land or Improvements. For
this purpose, the respective addresses of Mortgagor, as debtor, and Mortgagee,
as secured party, are as set forth in the preambles of this Mortgage.

5. Rights and Duties of the Parties.

5.1 Representations and Warranties. Mortgagor represents and warrants that:

(a) Mortgagor lawfully possesses and holds fee simple title to all of the Land
and Improvements;

(b) Mortgagor has the full and unlimited power, right and authority to encumber
the Property and assign the Rents;

(c) This Mortgage creates a first and prior lien on the Property, subject only
to the Permitted Exceptions including the Operating Leases and the rights of the
Tenants thereunder;

(d) The Property includes all property and rights which may be reasonably
necessary or desirable to promote the present and any reasonable future
beneficial use and enjoyment of the Land and Improvements;

(e) Mortgagor owns any Property which is personal property free and clear of any
security agreements, reservations of title or conditional sales contracts, and
there is no financing statement affecting such personal property on file in any
public office; and

(f) Mortgagor’s place of business, or its chief executive office if it has more
than one place of business, is located at the address of Mortgagor specified in
Section 7.12 below.

5.2 Taxes, and Assessments. Mortgagor shall pay prior to delinquency all taxes,
levies, charges and assessments, in accordance with Section 9.4 of the Loan
Agreement.

5.3 Performance of Secured Obligations. Mortgagor shall promptly pay and perform
each Secured Obligation in accordance with its terms.

5.4 Liens, Charges and Encumbrances. Mortgagor will not suffer or permit any
mechanics’ lien claims to be filed or otherwise asserted against the Property,
and will promptly discharge the same in case of the filing of any claims for
lien or proceedings for the enforcement thereof, provided, however, that
Mortgagor shall have the right to contest in good faith and with reasonable
diligence the validity of any such lien or claim provided that Mortgagor posts a
statutory lien bond which removes such lien from title to the Property within
twenty (20) days of written notice by Mortgagee to Mortgagor of the existence of
the lien. Mortgagee may, at its option, require Mortgagor to deposit a cash
reserve sufficient sums to pay one hundred fifty percent (150%) of the lien.

5.5 Damages and Insurance and Condemnation Proceeds. In the event of any
casualty or condemnation of the Property, the provisions of Article 10 of the
Loan Agreement shall govern.

5.6 Maintenance and Preservation of Property.

(a) Mortgagor shall insure the Property as required by the Loan Agreement and
keep the Property in good condition and repair.

(b) Mortgagor shall not remove or demolish the Property or any part of it, or
alter, restore or add to the Property, or initiate or allow any change or
variance in any zoning or other Land use classification which affects the
Property or any part of it, except as permitted or required by the Loan
Agreement or with Mortgagee’s express prior written consent in each instance

(c) If all or part of the Property becomes damaged or destroyed, Mortgagor will
comply with the provisions of Article 10 of the Loan Agreement regarding repair
and restoration.

(d) Mortgagor shall not commit or allow any act upon or use of the Property
which would violate: (i) any applicable Laws or order of any Governmental
Authority, whether now existing or later to be enacted and whether foreseen or
unforeseen; or (ii) any public or private covenant, condition, restriction or
equitable servitude affecting the Property. Mortgagor shall not bring or keep
any article on the Property or cause or allow any condition to exist on it, if
that could invalidate or would be prohibited by any insurance coverage required
to be maintained by Mortgagor on the Property or any part of it under the Loan
Agreement.

(e) Mortgagor shall not commit or allow waste of the Property, including those
acts or omissions characterized under the Loan Agreement as waste which arises
out of Hazardous Material.

(f) Mortgagor shall perform all other acts which from the character or use of
the Property may be reasonably necessary to maintain and preserve its value.

5.7 Releases, Extensions, Modifications and Additional Security. From time to
time, Mortgagee may perform any of the following acts without incurring any
liability or giving notice to any person:

(a) Release any person liable for payment of any Secured Obligation;

(b) Extend the time for payment, or otherwise alter the terms of payment, of any
Secured Obligation;

(c) Accept additional real or personal property of any kind as security for any
Secured Obligation, whether evidenced by deeds of trust, mortgages, security
agreements or any other instruments of security;

(d) Alter, substitute or release any property securing the Secured Obligations;

(e) Consent to the making of any plat or map of the Property or any part of it;

(f) Join in granting any easement or creating any restriction affecting the
Property; or

(g) Join in any subordination or other agreement affecting this Mortgage or the
lien of it; or

(h) Release the Property or any part of it.

5.8 Release. When all of the Secured Obligations have been paid in full and all
fees and other sums owed by Mortgagor under Section 5.9 of this Mortgage and the
other Loan Documents have been received, Mortgagee shall release this Mortgage,
the lien created thereby, and all notes and instruments evidencing the Secured
Obligations. Mortgagor shall pay any costs of preparation and recordation of
such release.

5.9 Compensation, Exculpation, Indemnification.

(a) Mortgagor agrees to pay fees in the maximum amounts legally permitted, or
reasonable fees as may be charged by Mortgagee when the law provides no maximum
limit, for any services that Mortgagee may render in connection with this
Mortgage, including Mortgagee’s providing a statement of the Secured Obligations
or providing the release pursuant to Section 5.8 above. Mortgagor shall also pay
or reimburse all of Mortgagee’s costs and expenses which may be incurred in
rendering any such services. Mortgagor further agrees to pay or reimburse
Mortgagee for all costs, expenses and other advances which may be incurred or
made by Mortgagee in any efforts to enforce any terms of this Mortgage,
including any rights or remedies afforded to Mortgagee under Section 6.3,
whether any lawsuit is filed or not, or in defending any action or proceeding
arising under or relating to this Mortgage, including attorneys’ fees and other
legal costs, costs of any Foreclosure Sale (as defined in Subsection 6.3(i)
below) and any cost of evidence of title. If Mortgagee chooses to dispose of
Property through more than one Foreclosure Sale, Mortgagor shall pay all costs,
expenses or other advances that may be incurred or made by Mortgagee in each of
such Foreclosure Sales. In any suit to foreclose the lien hereof or enforce any
other remedy of Mortgagee under this Mortgage or the Note, there shall be
allowed and included as additional indebtedness in the decree for sale or other
judgment or decree all expenditures and expenses which may be paid or incurred
by or on behalf of Mortgagee for reasonable attorneys’ costs and fees (including
the costs and fees of paralegals), survey charges, appraiser’s fees, inspecting
engineer’s and/or architect’s fees, fees for environmental studies and
assessments and all additional expenses incurred by Mortgagee with respect to
environmental matters, outlays for documentary and expert evidence,
stenographers’ charges, publication costs, and costs (which may be estimated as
to items to be expended after entry of the decree) of procuring all such
abstracts of title, title searches and examinations, title insurance policies,
and similar data and assurances with respect to title as Mortgagee may deem
reasonably necessary either to prosecute such suit or to evidence to bidders at
any sale which may be had pursuant to such decree the true condition of the
title to, the value of or the environmental condition of the Property. All
expenditures and expenses of the nature in this Subsection mentioned, and such
expenses and fees as may be incurred in the protection of the Property and
maintenance of the lien of this Mortgage, including the fees of any attorney
(including the costs and fees of paralegals) employed by Mortgagee in any
litigation or proceeding affecting this Mortgage, the Note or the Property,
including probate and bankruptcy proceedings, or in preparation for the
commencement or defense of any proceeding or threatened suit or proceeding,
shall be immediately due and payable by Mortgagor, with interest thereon at the
Default Rate and shall be secured by this Mortgage.

(b) Mortgagee shall not be directly or indirectly liable to Mortgagor or any
other person as a consequence of any of the following:

(i) Mortgagee’s exercise of or failure to exercise any rights, remedies or
powers granted to Mortgagee in this Mortgage;

(ii) Mortgagee’s failure or refusal to perform or discharge any obligation or
liability of Mortgagor under any agreement related to the Property or under this
Mortgage; or

(iii) Any loss sustained by Mortgagor or any third party resulting from
Mortgagee’s failure to lease the Property, or from any other act or omission of
Mortgagee in managing the Property, after an Event of Default, unless the loss
is caused by the willful misconduct and bad faith of Mortgagee.

Mortgagor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Mortgagee.

(c) Mortgagor agrees to indemnify Mortgagee against and hold it harmless from
all losses, damages, liabilities, claims, causes of action, judgments, court
costs, attorneys’ fees and other legal expenses, cost of evidence of title, cost
of evidence of value, and other costs and expenses which it may suffer or incur:

(i) In performing any act required or permitted by this Mortgage or any of the
other Loan Documents or by law;

(ii) Because of any failure of Mortgagor to perform any of its obligations; or

(iii) Because of any alleged obligation of or undertaking by Mortgagee to
perform or discharge any of the representations, warranties, conditions,
covenants or other obligations in any document relating to the Property other
than the Loan Documents.

This agreement by Mortgagor to indemnify Mortgagee shall survive the release and
cancellation of any or all of the Secured Obligations and the full or partial
release of this Mortgage.

(d) Mortgagor shall pay all obligations to pay money arising under this Section
5.9 immediately upon demand by Mortgagee. Each such obligation shall be added
to, and considered to be part of, the principal of the Note, and if not paid
within ten (10) days after the date of demand, shall bear interest from the date
the obligation arises at the Default Rate.

5.10 Defense and Notice of Claims and Actions. At Mortgagor’s sole expense,
Mortgagor shall protect, preserve and defend the Property and title to and right
of possession of the Property, and the security of this Mortgage and the rights
and powers of Mortgagee created under it, against all adverse claims. Mortgagor
shall give Mortgagee prompt notice in writing if any claim is asserted which
does or could affect any such matters, or if any action or proceeding is
commenced which alleges or relates to any such claim.

5.11 Subrogation. Mortgagee shall be subrogated to the liens of all
encumbrances, whether released of record or not, which are discharged in whole
or in part by Mortgagee in accordance with this Mortgage or with the proceeds of
any loan secured by this Mortgage.

5.12 Site Visits, Observation and Testing. Mortgagee and its agents and
representatives shall have the right at any reasonable time to enter and visit
the Property for the purpose of performing appraisals, observing the Property,
taking and removing soil or groundwater samples, and conducting tests on any
part of the Property. Mortgagee has no duty, however, to visit or observe the
Property or to conduct tests, and no site visit, observation or testing by
Mortgagee, its agents or representatives shall impose any liability on any of
Mortgagee, its agents or representatives. In no event shall any site visit,
observation or testing by Mortgagee, its agents or representatives be a
representation that Hazardous Material are or are not present in, on or under
the Property, or that there has been or shall be compliance with any law,
regulation or ordinance pertaining to Hazardous Material or any other applicable
governmental law. Neither Mortgagor nor any other party is entitled to rely on
any site visit, observation or testing by any of Mortgagee, its agents or
representatives. Neither Mortgagee, its agents or representatives owe any duty
of care to protect Mortgagor or any other party against, or to inform Mortgagor
or any other party of, any Hazardous Material or any other adverse condition
affecting the Property. Mortgagee shall give Mortgagor reasonable notice before
entering the Property. Mortgagee shall make reasonable efforts to avoid
interfering with Mortgagor’s use of the Property in exercising any rights
provided in this Section 5.12.

5.13 Notice of Change. Mortgagor shall give Mortgagee prior written notice of
any change in: (a) the location of its place of business or its chief executive
office if it has more than one place of business; (b) the location of any
material portion of the Property, including the Books and Records; and
(c) Mortgagor’s name or business structure. Unless otherwise approved by
Mortgagee in writing, all Property that consists of personal property (other
than the Books and Records) will be located on the Land and all Books and
Records will be located at Mortgagor’s place of business or chief executive
office if Mortgagor has more than one place of business.

6. Accelerating Transfers, Default and Remedies.

6.1 Accelerating Transfers.

(a) “Accelerating Transfer” means any Transfer not expressly permitted under
Article 11 of the Loan Agreement.

(b) Mortgagor acknowledges that Mortgagee is making one or more advances under
the Loan Agreement in reliance on the expertise, skill and experience of
Mortgagor; thus, the Secured Obligations include material elements similar in
nature to a personal service contract. In consideration of Mortgagee’s reliance,
Mortgagor agrees that Mortgagor shall not make any Accelerating Transfer, unless
the transfer is preceded by Mortgagee’s express written consent to the
particular transaction and transferee. Mortgagee may withhold such consent in
its sole discretion. If any Accelerating Transfer occurs, Mortgagee in its sole
discretion may declare all of the Secured Obligations to be immediately due and
payable, and Mortgagee may invoke any rights and remedies provided by
Section 6.3 of this Mortgage.

6.2 Events of Default. Mortgagor will be in default under this Mortgage upon the
occurrence of any one or more of the following events (some or all collectively,
“Events of Default;” any one singly, an “Event of Default”).

(a) Failure of Mortgagor (i) (x) to pay any monthly installment payment of
principal and interest of the Loan within five (5) days after the date when due,
(y) to pay the outstanding principal balance of the Loan on the date when due,
or (z) to observe or perform any of the other covenants or conditions by
Mortgagor to be performed under the terms of this Mortgage or any of the other
Loan Documents concerning the payment of money for a period of ten (10) days
after written notice from Mortgagee that the same is due and payable; or
(ii) for a period of thirty (30) days after written notice from Mortgagee, to
observe or perform any non-monetary covenant or condition contained in this
Mortgage or any of the other Loan Documents; provided that if any such failure
concerning a non-monetary covenant or condition is susceptible to cure but
cannot reasonably be cured within said thirty (30) day period, then Mortgagor
shall have an additional sixty (60) day period to cure such failure and no Event
of Default shall be deemed to exist hereunder so long as (x) Mortgagor commences
such cure within the initial thirty (30) day period and diligently and in good
faith pursues such cure to completion within such resulting ninety (90) day
period from the date of Mortgagee’s notice, and (y) the existence of such
uncured default will not result in any tenant under a Lease having the right to
terminate such Lease due to such uncured default; and provided further that if a
different notice or grace period is specified under Article 12 of the Loan
Agreement (or elsewhere in this Mortgage or the Loan Agreement) in which such
particular breach will become an Event of Default, the specific provision shall
control; or

(b) An “Event of Default” occurs under the Loan Agreement or any other Loan
Document.

6.3 Remedies. At any time after an Event of Default, Mortgagee shall be entitled
to invoke any and all of the rights and remedies described below, in addition to
all other rights and remedies available to Mortgagee at law or in equity. All of
such rights and remedies shall be cumulative, and the exercise of any one or
more of them shall not constitute an election of remedies.

(a) Acceleration. Mortgagee may declare any or all of the Secured Obligations to
be due and payable immediately.

(b) Receiver. Mortgagee shall, as a matter of right, without notice and without
giving bond to Mortgagor or anyone claiming by, under or through Mortgagor, and
without regard for the solvency or insolvency of Mortgagor or the then value of
the Property, to the extent permitted by applicable law, be entitled to have a
receiver appointed for all or any part of the Property and the Rents, and the
proceeds, issues and profits thereof, with the rights and powers referenced
below and such other rights and powers as the court making such appointment
shall confer, and Mortgagor hereby consents to the appointment of such receiver
and shall not oppose any such appointment. Such receiver shall have all powers
and duties prescribed by applicable law, all other powers which are necessary or
usual in such cases for the protection, possession, control, management and
operation of the Property, and such rights and powers as Mortgagee would have,
upon entering and taking possession of the Property under subsection (c) below.

(c) Entry. Mortgagee, in person, by agent or by court-appointed receiver, may
enter, take possession of, manage and operate all or any part of the Property,
and may also do any and all other things in connection with those actions that
Mortgagee may in its sole discretion consider necessary and appropriate to
protect the security of this Mortgage. Such other things may include: taking and
possessing all of Mortgagor’s or the then owner’s Books and Records; entering
into, enforcing, modifying or canceling leases on such terms and conditions as
Mortgagee may consider proper; obtaining and evicting tenants; fixing or
modifying Rents; collecting and receiving any payment of money owing to
Mortgagee; completing any unfinished construction; and/or contracting for and
making repairs and alterations. If Mortgagee so requests, Mortgagor shall
assemble all of the Property that has been removed from the Land and make all of
it available to Mortgagee at the site of the Land. Mortgagor hereby irrevocably
constitutes and appoints Mortgagee as Mortgagor’s attorney-in-fact to perform
such acts and execute such documents as Mortgagee in its sole discretion may
consider to be appropriate in connection with taking these measures, including
endorsement of Mortgagor’s name on any instruments.

(d) Cure; Protection of Security. Mortgagee may cure any breach or default of
Mortgagor, and if it chooses to do so in connection with any such cure,
Mortgagee may also enter the Property and/or do any and all other things which
it may in its sole discretion consider necessary and appropriate to protect the
security of this Mortgage, including, without limitation, completing
construction of the improvements at the Property contemplated by the Loan
Agreement. Such other things may include: appearing in and/or defending any
action or proceeding which purports to affect the security of, or the rights or
powers of Mortgagee under, this Mortgage; paying, purchasing, contesting or
compromising any encumbrance, charge, lien or claim of lien which in Mortgagee’s
sole judgment is or may be senior in priority to this Mortgage, such judgment of
Mortgagee or to be conclusive as among the parties to this Mortgage; obtaining
insurance and/or paying any premiums or charges for insurance required to be
carried under the Loan Agreement; otherwise caring for and protecting any and
all of the Property; and/or employing counsel, accountants, contractors and
other appropriate persons to assist Mortgagee. Mortgagee may take any of the
actions permitted under this Subsection 6.3(d) either with or without giving
notice to any person. Any amounts expended by Mortgagee under this Subsection
6.3(d) shall be secured by this Mortgage.

(e) Uniform Commercial Code Remedies. Mortgagee may exercise any or all of the
remedies granted to a secured party under the Uniform Commercial Code in the
State in which the Property is located.

(f) Foreclosure; Lawsuits. Mortgagee shall have the right, in one or several
concurrent or consecutive proceedings, to foreclose the lien hereof upon the
Property or any part thereof, for the Secured Obligations, or any part thereof,
by any proceedings appropriate under applicable law. Mortgagee or its nominee
may bid and become the purchaser of all or any part of the Property at any
foreclosure or other sale hereunder, and the amount of Mortgagee’s successful
bid shall be credited on the Secured Obligations. Without limiting the
foregoing, Mortgagee may proceed by a suit or suits in law or equity, whether
for specific performance of any covenant or agreement herein contained or in aid
of the execution of any power herein granted, or for any foreclosure under the
judgment or decree of any court of competent jurisdiction. In addition to the
right provided in Subsection 6.3(a), upon, or at any time after the filing of a
complaint to foreclose this Mortgage, Mortgagee shall be entitled to the
appointment of a receiver of the property by the court in which such complaint
is filed, and Mortgagor hereby consents to such appointment.

(g) Other Remedies. Mortgagee may exercise all rights and remedies contained in
any other instrument, document, agreement or other writing heretofore,
concurrently or in the future executed by Mortgagor or any other person or
entity in favor of Mortgagee in connection with the Secured Obligations or any
part thereof, without prejudice to the right of Mortgagee thereafter to enforce
any appropriate remedy against Mortgagor. Mortgagee shall have the right to
pursue all remedies afforded to a mortgagee under applicable law, and shall have
the benefit of all of the provisions of such applicable law, including all
amendments thereto which may become effective from time to time after the date
hereof.

(h) Sale of Personal Property. Mortgagee shall have the discretionary right to
cause some or all of the Property, which constitutes personal property, to be
sold or otherwise disposed of in any combination and in any manner permitted by
applicable law.

(i) For purposes of this power of sale, Mortgagee may elect to treat as personal
property any Property which is intangible or which can be severed from the Land
or Improvements without causing structural damage. If it chooses to do so,
Mortgagee may dispose of any personal property, in any manner permitted by
Article 9 of the Uniform Commercial Code of the State in which the Property is
located, including any public or private sale, or in any manner permitted by any
other applicable law.

(ii) In connection with any sale or other disposition of such Property,
Mortgagor agrees that the following procedures constitute a commercially
reasonable sale: Mortgagee shall mail written notice of the sale to Mortgagor
not later than thirty (30) days prior to such sale. Mortgagee will publish
notice of the sale in a local daily newspaper of general circulation. Upon
receipt of any written request, Mortgagee will make the Property available to
any bona fide prospective purchaser for inspection during reasonable business
hours. Notwithstanding, Mortgagee shall be under no obligation to consummate a
sale if, in its judgment, none of the offers received by it equals the fair
value of the Property offered for sale. The foregoing procedures do not
constitute the only procedures that may be commercially reasonable.

(i) Single or Multiple Foreclosure Sales. If the Property consists of more than
one lot, parcel or item of property, Mortgagee may:

(i) Designate the order in which the lots, parcels and/or items shall be sold or
disposed of or offered for sale or disposition; and

(ii) Elect to dispose of the lots, parcels and/or items through a single
consolidated sale or disposition to be held or made under or in connection with
judicial proceedings, or by virtue of a judgment and decree of foreclosure and
sale; or through two or more such sales or dispositions; or in any other manner
Mortgagee may deem to be in its best interests (any such sale or disposition, a
“Foreclosure Sale;” and any two or more, “Foreclosure Sales”).

If Mortgagee chooses to have more than one Foreclosure Sale, Mortgagee at its
option may cause the Foreclosure Sales to be held simultaneously or
successively, on the same day, or on such different days and at such different
times and in such order as Mortgagee may deem to be in its best interests. No
Foreclosure Sale shall terminate or affect the liens of this Mortgage on any
part of the Property which has not been sold, until all of the Secured
Obligations have been paid in full.

6.4 Credit Bids. At any Foreclosure Sale, any person, including Mortgagor or
Mortgagee, may bid for and acquire the Property or any part of it to the extent
permitted by then applicable law. Instead of paying cash for such property,
Mortgagee may settle for the purchase price by crediting the sales price of the
property against the following obligations:

(a) First, the portion of the Secured Obligations attributable to the expenses
of sale, costs of any action and any other sums for which Mortgagor is obligated
to pay or reimburse Mortgagee under Section 5.9 of this Mortgage; and

(b) Second, all other Secured Obligations in any order and proportions as
Mortgagee in its sole discretion may choose.

6.5 Application of Foreclosure Sale Proceeds. Mortgagee shall apply the proceeds
of any Foreclosure Sale in the following manner:

(a) First, to pay the portion of the Secured Obligations attributable to the
expenses of sale, costs of any action and any other sums for which Mortgagor is
obligated to reimburse Mortgagee under Section 5.9 of this Mortgage;

(b) Second, to pay the portion of the Secured Obligations attributable to any
sums expended or advanced by Mortgagee under the terms of this Mortgage which
then remain unpaid;

(c) Third, to pay all other Secured Obligations in any order and proportions as
Mortgagee in its sole discretion may choose; and

(d) Fourth, to remit the remainder, if any, to the person or persons entitled to
it.

6.6 Application of Rents and Other Sums. Mortgagee shall apply any and all Rents
collected by it, and any and all sums other than proceeds of a Foreclosure Sale
which Mortgagee may receive or collect under Section 6.3 above, in the following
manner:

(a) First, to pay the portion of the Secured Obligations attributable to the
costs and expenses of operation and collection that may be incurred by Mortgagee
or any receiver;

(b) Second, to pay all other Secured Obligations in any order and proportions as
Mortgagee in its sole discretion may choose; and

(c) Third, to remit the remainder, if any, to the person or persons entitled to
it.

Mortgagee shall have no liability for any funds which it does not actually
receive.

7. Miscellaneous Provisions.

7.1 Additional Provisions. The Loan Documents fully state all of the terms and
conditions of the parties’ agreement regarding the matters mentioned in or
incidental to this Mortgage. The Loan Documents also grant further rights to
Mortgagee and contain further agreements and affirmative and negative covenants
by Mortgagor which apply to this Mortgage and to the Property.

7.2 No Waiver or Cure.

(a) Each waiver by Mortgagee must be in writing, and no waiver shall be
construed as a continuing waiver. No waiver shall be implied from any delay or
failure by Mortgagee to take action on account of any default of Mortgagor.
Consent by Mortgagee to any act or omission by Mortgagor shall not be construed
as a consent to any other or subsequent act or omission or to waive the
requirement for Mortgagee’s consent to be obtained in any future or other
instance.

(b) If any of the events described below occurs, that event alone shall not:
cure or waive any breach, Event of Default or notice of default under this
Mortgage or invalidate any act performed pursuant to any such default or notice;
or nullify the effect of any notice of default or sale (unless all Secured
Obligations then due have been paid and performed and all other defaults under
the Loan Documents have been cured); or impair the security of this Mortgage; or
prejudice Mortgagee or any receiver in the exercise of any right or remedy
afforded any of them under this Mortgage; or be construed as an affirmation by
Mortgagee of any tenancy, lease or option, or a subordination of the lien of
this Mortgage.

(i) Mortgagee, its agent or a receiver takes possession of all or any part of
the Property in the manner provided in Subsection 6.3(c).

(ii) Mortgagee collects and applies Rents as permitted under Sections 2.3 and
6.6 above, either with or without taking possession of all or any part of the
Property.

(iii) Mortgagee receives and applies to any Secured Obligation any proceeds of
any Property, including any proceeds of insurance policies, condemnation awards,
or other claims, property or rights assigned to Mortgagee under Section 5.5
above.

(iv) Mortgagee makes a site visit, observes the Property and/or conducts tests
as permitted under Section 5.12 above.

(v) Mortgagee receives any sums under this Mortgage or any proceeds of any
collateral held for any of the Secured Obligations, and applies them to one or
more Secured Obligations.

(vi) Mortgagee or any receiver invokes any right or remedy provided under this
Mortgage.

7.3 Powers of Mortgagee.

(a) If Mortgagee performs any act which it is empowered or authorized to perform
under this Mortgage, including any act permitted by Section 5.7 or Subsection
6.3(d) of this Mortgage, that act alone shall not release or change the personal
liability of any person for the payment and performance of the Secured
Obligations then outstanding, or the lien of this Mortgage on all or the
remainder of the Property for full payment and performance of all outstanding
Secured Obligations. The liability of the original Mortgagor shall not be
released or changed if Mortgagee grants any successor in interest to Mortgagor
any extension of time for payment, or modification of the terms of payment, of
any Secured Obligation. Mortgagee shall not be required to comply with any
demand by the original Mortgagor that Mortgagee refuse to grant such an
extension or modification to, or commence proceedings against, any such
successor in interest.

(b) Mortgagee may take any of the actions permitted under Subsections 6.3(b)
and/or 6.3(c) regardless of the adequacy of the security for the Secured
Obligations, or whether any or all of the Secured Obligations have been declared
to be immediately due and payable, or whether notice of default and election to
sell has been given under this Mortgage.

(c) From time to time, Mortgagee may apply to any court of competent
jurisdiction for aid and direction in executing and enforcing the rights and
remedies created under this Mortgage. Mortgagee may from time to time obtain
orders or decrees directing, confirming or approving acts in executing and
enforcing these rights and remedies.

7.4 Merger. No merger shall occur as a result of Mortgagee’s acquiring any other
estate in or any other lien on the Property unless Mortgagee consents to a
merger in writing.

7.5 Joint and Several Liability. If Mortgagor consists of more than one person,
each shall be jointly and severally liable for the faithful performance of all
of Mortgagor’s obligations under this Mortgage.

7.6 Applicable Law. This Mortgage shall be governed in all respects by the
substantive laws of the State of Florida.

7.7 Successors in Interest. The terms, covenants and conditions of this Mortgage
shall be binding upon and inure to the benefit of the heirs, successors and
assigns of the parties. However, this Section 7.7 does not waive the provisions
of Section 6.1 above.

7.8 Interpretation.

(a) Whenever the context requires, all words used in the singular will be
construed to have been used in the plural, and vice versa, and each gender will
include any other gender. The captions of the sections of this Mortgage are for
convenience only and do not define or limit any terms or provisions. The word
“include(s)” means “include(s), without limitation,” and the word “including”
means “including, but not limited to.”

(b) The word “obligations” is used in its broadest and most comprehensive sense,
and includes all primary, secondary, direct, indirect, fixed and contingent
obligations. It further includes all principal, interest, prepayment charges,
late charges, loan fees and any other fees and charges accruing or assessed at
any time, as well as all obligations to perform acts or satisfy conditions.

(c) No listing of specific instances, items or matters in any way limits the
scope or generality of any language of this Mortgage. The Exhibits to this
Mortgage are hereby incorporated in this Mortgage.

7.9 In-House Counsel Fees. Whenever Mortgagor is obligated to pay or reimburse
Mortgagee for any attorneys’ fees, those fees shall include the allocated costs
for services of in-house counsel.

7.10 Waiver of Statutory Rights. To the extent permitted by law, Mortgagor
hereby agrees that it shall not and will not apply for or avail itself of any
appraisement, valuation, stay, extension or exemption laws, or any so-called
“Moratorium Laws,” now existing or hereafter enacted, in order to prevent or
hinder the enforcement or foreclosure of this Mortgage, but hereby waives the
benefit of such laws. Mortgagor for itself and all who may claim through or
under it waives any and all right to have the property and estates comprising
the Property marshalled upon any foreclosure of the lien hereof and agrees that
any court having jurisdiction to foreclose such lien may order the Property sold
as an entirety. Mortgagor hereby waives any and all rights of redemption from
sale under any judgment of foreclosure of this Mortgage on behalf of Mortgagor
and on behalf of each and every person acquiring any interest in or title to the
Property of any nature whatsoever, subsequent to the date of this Mortgage. The
foregoing waiver of right of redemption is made pursuant to the provisions of
applicable law.

7.11 Severability. If any provision of this Mortgage should be held
unenforceable or void, that provision shall be deemed severable from the
remaining provisions and shall in no way affect the validity of this Mortgage
except that if such provision relates to the payment of any monetary sum, then
Mortgagee may, at its option, declare all Secured Obligations immediately due
and payable.

7.12 Notices. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing and
shall be deemed to have been properly given (a) if hand delivered, when
delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing (c) if by Federal
Express or other reliable overnight courier service, on the next Business Day
after delivered to such courier service or (d) if by telecopier on the day of
transmission so long as copy is sent on the same day by overnight courier as set
forth below:

         
Mortgagor:
  NNN Healthcare/Office REIT E Florida LTC, LLC
 
  c/o Triple Net Properties, LLC
 
  1551 N. Tustin, Suite 300
 
  Santa Ana, CA 92705
 
  Attention: Theresa Hutton
 
  Fax: 714-918-9138
Mortgagee:
  KeyBank National Association
 
  Real Estate Capital
 
  800 Superior Avenue, 6th Floor
 
  Cleveland, OH 44114
 
  Attention: Senior Manager, CRE Client Services
 
  Mail Code: OH-01-02-0628
 
  Facsimile (216) 828-7521
With a copy to:
  KeyBank National Association
 
  Real Estate Capital
 
  1301 5th Ave, 23rd Floor
 
  Seattle, WA 98111

Attention: Senior Vice President and Manager

Facsimile: (206) 343-6843

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

Any notice or demand delivered to the person or entity named above to accept
notices and demands for Mortgagor shall constitute notice or demand duly
delivered to Mortgagor, even if delivery is refused.

7.13 Future Advances. This Mortgage shall secure any and all advances (however
evidenced and whether or not obligatory) made by Agent or Lender to Mortgagor
within 20 years after the date hereof to the same extent as though those
advances were made on the date hereof even though there may be no indebtedness
outstanding at the time any such advances are made; provided that, while the
total amount of indebtedness secured hereby may increase or decrease from time
to time, the total amount at any one time secured hereby shall not exceed a
maximum principal amount of $50,000,000 plus interest thereon and advances made
hereunder for the payment of taxes, liens and insurance with respect to any part
of the Property. This Section shall not, however, obligate Agent or Lender to
make any such advances.

7.14 Mortgagee’s Lien for Service Charge and Expenses. At all times, regardless
of whether any Loan proceeds have been disbursed, this Mortgage secures (in
addition to any Loan proceeds disbursed from time to time) the payment of any
and all loan commissions, service charges, liquidated damages, expenses and
advances due to or incurred by Mortgagee not to exceed the maximum amount
secured hereby. For purposes hereof, all obligations of Mortgagor to Mortgagee
under all Interest Rate Agreements and any indebtedness or obligation contained
therein or evidenced thereby shall be considered an obligation of Mortgagor
secured hereby.

7.15 WAIVER OF TRIAL BY JURY. MORTGAGOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS MORTGAGE, THE NOTE, OR ANY
OF THE OTHER LOAN DOCUMENTS, THE LOAN OR ANY OTHER STATEMENTS OR ACTIONS OF
MORTGAGOR OR MORTGAGEE. MORTGAGOR ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN
THE SIGNING OF THIS MORTGAGE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS
WAIVER WITH SUCH LEGAL COUNSEL. MORTGAGOR FURTHER ACKNOWLEDGES THAT (i) IT HAS
READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (ii) THIS
WAIVER IS A MATERIAL INDUCEMENT FOR MORTGAGEE TO MAKE THE LOAN, ENTER INTO THIS
MORTGAGE AND EACH OF THE OTHER LOAN DOCUMENTS, AND (iii) THIS WAIVER SHALL BE
EFFECTIVE AS TO EACH OF SUCH OTHER LOAN DOCUMENTS AS IF FULLY INCORPORATED
THEREIN.

7.16 Inconsistencies.

In the event of any inconsistency between this Mortgage and the Loan Agreement,
the terms hereof shall be controlling as necessary to create, preserve and/or
maintain a valid security interest upon the Property, otherwise the provisions
of the Loan Agreement shall be controlling.

7.17 UCC Financing Statements.

Mortgagor hereby authorizes Mortgagee to file UCC financing statements to
perfect Mortgagee’s security interest in any part of the Property. In addition,
Mortgagor agrees to sign any and all other documents that Mortgagee deems
necessary in its sole discretion to perfect, protect, and continue Mortgagee’s
lien and security interest on the Property.

7.18 Certain Matters Relating to Property Located in the State of Florida.

With respect to the Property which is located in the State of Florida,
notwithstanding anything contained herein to the contrary, it shall be an Event
of Default if Borrower files for record any notice under F.S. 697.04 limiting
the maximum principal amount secured by this Mortgage.

IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the date first
above written.

“Mortgagor”

NNN HEALTHCARE/OFFICE REIT
E FLORIDA LTC, LLC, a Delaware
limited liability company

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Authorized Signatory
ACKNOWLEDGEMENT

         
STATE OF CALIFORNIA
    )  
 
  ) SS.
COUNTY OF ORANGE
    )  

On September 27, 2007, before me, P.C. Han, Notary Public, personally appeared
Shannon K.S. Johnson, personally known to me to be the person whose name is
subscribed to the within instrument and acknowledged to me that she executed the
same in her authorized capacity, and that by her signature on the instrument the
person, or the entity upon behalf of which person acted, executed the
instrument.

WITNESS my hand and official seal.

/s/ Phil C. Han
(Signature of Notary)

[Seal] P.C. Han
[Seal] Commission # 1753200
[Seal] Notary Public – California
[Seal] Orange County
[Seal] My Comm. Expires Jun 25, 2011

My Commission Expires:
June 25, 2001

2